UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1504


TETE B. SMITH,

                 Plaintiff – Appellant,

          v.

BANK OF AMERICA, N.A.,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00357-RAJ-FBS)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tete B. Smith, Appellant Pro Se. Erin Quinn Ashcroft, Robert W.
McFarland, MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tete       B.    Smith    sued   her   former     employer,   Bank   of

America, alleging violations of the Family Medical Leave Act, 29

U.S.C. §§ 2601-2654 (2006), as well as religious and national

origin discrimination under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2011).           After a three-day trial, the jury found in favor

of   Bank    of    America.           Smith   now   appeals,    arguing    that   the

testimony of two of the witnesses was false and misleading and

that the court erred in admitting evidence that she received a

traffic citation.

             Smith does not argue that the testimony of the two

witnesses was improperly admitted, but rather that it was false

and clouded the judgment of the jury.                  An appellate court must

be mindful that “the jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence presented.”            United States v. Smith, 451 F.3d 209, 217

(4th Cir. 2006) (internal quotation marks and citation omitted).

Because     we    do    not   review     credibility   determinations,      Smith’s

claim does not entitle her to relief.

             A district court’s determination of the admissibility

of evidence under Fed. R. Evid. 404(b) is reviewed for an abuse

of discretion.          United States v. Queen, 132 F.3d 991, 995 (4th


                                              2
Cir.    1997).     An     abuse   of   discretion    occurs   only    when    "the

[district] court acted arbitrarily or irrationally in admitting

evidence." United States v. Williams, 445 F.3d 724, 732 (4th

Cir. 2006) (internal quotation marks and citation omitted).

            Rule 404(b) prohibits the admission of "[e]vidence of

other crimes, wrongs, or acts . . . to prove the character of a

person in order to show action in conformity therewith."                      Fed.

R. Evid. 404(b).           However, such evidence is "admissible for

other purposes, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or

accident."       Id.    Rule 404(b) is an inclusionary rule, allowing

evidence of other crimes or acts to be admitted, except that

which    tends    to    prove     only   criminal    disposition.        United

States v. Sanchez, 118 F.3d 192, 195 (4th Cir. 1997).

            For    such     evidence     to   be   admissible,   it    must    be

“relevant to an issue other than the general character of the

defendant,” necessary, and reliable.                United States v. Hodge,

354 F.3d 305, 312 (4th Cir. 2004) (citing Queen, 132 F.3d at

997).     Additionally, the probative value of the evidence must

not be substantially outweighed by its prejudicial effect.                    Id.

We have reviewed the record and find that the evidence relating

to Smith’s driving ticket was properly admitted as impeachment

evidence.



                                         3
         Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  4